Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 7-14, filed 9/29/2021, with respect to the set fourth rejection, have been fully considered and are persuasive.  
The rejections (103 and 112 a, b), of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, as amended and argued (pages 7-11), the prior art of record fails to teach, disclose or fairly suggest as recited the combination of steps (claim 1), in a model training method, the combination of steps, obtaining, by the at least one computing device, a plurality of digital assets having first-vocabulary tags taken from a first-vocabulary set, each said first-
assigning, by the at least one computing device, second-vocabulary tags taken from a second-vocabulary set to the plurality of digital assets through machine learning by a first model; determining, by the at least one computing device, that at least one said first-vocabulary tag includes a plurality of visual classes, the determining based on the assigning of at least one said second-vocabulary tag; collecting, by the at least one computing device, digital assets from the plurality of digital assets that correspond to one visual class of the plurality of visual classes; training, by the at least one computing device, a second model using machine learning to assign the at least one said first-vocabulary tag to a subsequent digital asset having the one visual class of the plurality of visual classes, the training based on the collected digital assets; and outputting, by the at least one computing device, the trained model.

Regarding claim 10, as amended and argued (pages 11-14), the prior art of record fails to teach, disclose or fairly suggest as recited the combination, in a digital medium environment to use a model to tag a digital asset according to a first-vocabulary set, a system comprising: a processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by a computing device, causes the computing device to perform operations comprising: assigning a second-vocabulary tag taken from a second-vocabulary set to the digital asset through machine learning, locating a model from a plurality of models, in which: the plurality of models correspond to a plurality of visual classes that are each associated with a single first-vocabulary tag taken from the first-vocabulary set, the plurality of models trained using machine learning; and the locating of the model is based at least in part on the assigned second-vocabulary tag; and determining a probability based on the located model through machine learning that the digital asset corresponds to a digital asset characteristic associated with the single first-vocabulary tag of the located model.

	Regarding claim 18, as amended and argued (page 11, in view of pages 7-), the prior art of record fails to teach, disclose or fairly suggest as recited the combination associated with, one or more computer-readable storage media having instructions stored thereon that, responsive to execution by a processing system, causes the processing system to perform operations comprising: assigning second-vocabulary tags taken from a second-vocabulary set to a plurality of digital assets through machine learning by a first model, the plurality of digital training a second model using machine learning to assign the at least one said first-vocabulary tag to a subsequent digital image having the one visual class of the plurality of visual classes based on the collected digital assets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162